ON MOTION FOR REHEARING.
BEAUCHAMP, Judge.
Appellant has filed a motion for rehearing asking that this court hold that the verdict of the jury constitutes an acquittal of the defendant of the charge of assault to murder by reason of which the judgment of this court should order the case dismissed.
We do not think the question is before this court for consideration, and, if it should be, it appears that the conviction was for the greater offense, which could not work an acquittal of the lesser.
The motion for rehearing is overruled.